t c memo united_states tax_court larry david carothers petitioner v commissioner of internal revenue respondent docket no 10553-07l filed date r prepared a substitute for return for p’s year showing income_tax due in response to p’s foia request r gave him a transcript that showed no tax had been assessed r later issued a notice_of_intent_to_levy and p timely requested a hearing under sec_6330 during the hearing p contended that no assessment had been made and raised various frivolous arguments the irs office of appeals obtained an up-to-date transcript of p’s account to verify pursuant to sec_6330 that the tax had been duly assessed and issued to p a final notice_of_determination that it would proceed with a levy p appealed that determination to this court asserting that no legal assessment is on record r moved for summary_judgment for a penalty under sec_6673 and for the levy to proceed under sec_6330 p opposed contending that his liability had been settled in full by a demand for set-off of claim held the office of appeals did not abuse its discretion in consulting only a transcript of p’s account to verify the assessment notwithstanding p’s reliance on a prior transcript to dispute the fact of the assessment p’s contention about a demand for set-off of claim lacks any basis in fact or in law r’s motion for summary_judgment will be granted held further p’s use of frivolous arguments throughout the collection review proceedings is manifestly an attempt to delay collection without justification r’s motion to permit levy will be granted held further r’s motion for a penalty under sec_6673 will be denied and p will not be required to pay a penalty larry david carothers for himself gary c barton for respondent memorandum opinion gustafson judge this collection review case is before the court on two motions filed by respondent the commissioner of the internal_revenue_service irs --ie a motion to permit levy and a motion for summary_judgment and to impose a penalty under sec_6673 both of which were filed on date the issues for decision are whether the irs office of except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure appeals abused its discretion in determining to proceed with the collection action with respect to the unpaid income_tax_liability of petitioner larry david carothers whether the commissioner has shown good cause to lift suspension of the levy pursuant to sec_6330 and whether the court should impose a penalty in an appropriate amount pursuant to sec_6673 on the ground that mr carothers instituted these proceedings primarily for delay on date we issued an opinion addressing those issues but on date the commissioner filed a notice of proceeding in bankruptcy notifying the court that on date--ie after mr carothers had filed his petition in this court but before we issued our opinion--mr carothers had filed a petition with the u s bankruptcy court for the western district of oklahoma under u s c chapter on date we therefore withdrew our opinion and ordered that all proceedings in this case were automatically stayed pursuant to sec_362 of the bankruptcy code u s c more than four years passed on date the commissioner advised the court that mr carothers’s bankruptcy case had been dismissed on date and had been closed on date by order dated date we therefore lifted the stay of proceedings in this case and by order dated date we directed that each of the parties shall file a status report or other appropriate motion or filing that shall include an update on the status of the case an indication of the extent if any to which the issues addressed in the court’s opinion issued in date have become moot and the party’s recommendation of a schedule for further proceedings in this case the parties filed their reports and it appears that none of the issues we previously addressed has become moot therefore as explained below we will a grant summary_judgment in the commissioner’s favor sustaining the determination to proceed with the levy action b permit the commissioner to proceed with the levy notwithstanding the pendency of mr carothers’s appeal and c impose on mr carothers no penalty under sec_6673 background there is no dispute as to the following facts for the year mr carothers did not timely file a federal_income_tax return as a result on date the irs prepared a substitute for return for that year showing a tax due of dollar_figure shortly thereafter on date mr carothers made a freedom_of_information_act foia request under u s c sec_552 in which he asked the irs for information about his liability the irs responded to his foia request with a letter dated may advising mr carothers that no assessments had been made to date at the ogden campus and including a transcript for his tax account for the year which showed that as of date no liability had been assessed against him on date the irs issued to mr carothers a statutory_notice_of_deficiency with respect to pursuant to sec_6212 which mr carothers admits he received mr carothers did not file a petition with the court with respect to that notice consequently an irs transcript shows that on date the irs entered assessments against mr carothers for income_tax additions to tax and statutory interest and issued to him a notice of balance due with respect to his unpaid liability mr carothers failed to remit the amount due on date the irs issued to mr carothers a final notice_of_intent_to_levy and notice of your right to a hearing informing him that the irs intended to levy to collect his unpaid tax for and informing him of his right under sec_6330 and c to a collection_due_process_hearing cdp hearing mr carothers timely requested a cdp hearing by submitting to the irs on date a form request for a collection_due_process or equivalent_hearing on mr carothers’s form he indicated his disagreement with the notice_of_intent_to_levy and challenged the validity of the assessment on january the irs office of appeals sent mr carothers a letter that explained the cdp hearing process scheduled his telephone cdp hearing for date and warned him about the penalty for making frivolous arguments during the cdp hearing process mr carothers submitted a letter dated date in which he requested that his cdp hearing be held by correspondence and argued among other things that t he irs’s own documentation admitted there was no legal assessment reference signed dated on irs letterhead disclosure_officer letters on date mr carothers sent the irs a letter stating mr carothers had included with his form certain documents that contained frivolous contentions eg form_1040 u s individual_income_tax_return is a bootleg and outlaw form the irs failed to establish that it is an agency of the federal government united_states of america or federal government united_states sic the irs failed to show that it has jurisdiction in any of the sovereign states of the union etc we will not address these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also 136_tc_498 in its letter dated date the appeals_office advised mr carothers that t he issues you raise in your cdp request are those that courts have determined are frivolous or appeals does not consider underlining and italics omitted mr carothers did not repeat these contentions in his response to the commissioner’s motion for summary_judgment and we deem these contentions to have been abandoned the other arguments in mr carothers’ letter dated date eg that sec_7851 renders him not liable were not raised in his response to the motion for summary_judgment lack any visible merit and are deemed to have been abandoned that i have as of today date went down to the local irs office in oklahoma city oklahoma and submitted a for year this should now conclude our communication on this matter on date the office of appeals issued to mr carothers a notice_of_determination sustaining the proposed levy an attachment to the notice states that the hearing officer verified that all appropriate requirements of law and administrative procedures for the proposed collection action have been met to that effect the hearing record included a txmoda transcript dated date the transcript showed a t c entry dated date which confirmed the assessment of tax and an mf-st sec_21 entry dated october a txmoda transcript contains current account information obtained from the irs’s master_file txmoda is the command_code that is entered into the irs’s integrated data retrieval system idrs to obtain the transcript idrs is essentially the interface between the irs’s employees and its various computer systems see crow v commissioner tcmemo_2002_149 83_tcm_1853 n t c is the code indicating that there was an additional tax_assessment made by the examination_division see transaction pocket guide irs document rev internal_revenue_manual irm pt date mf-st sec_21 indicates that the irs issued a master_file settlement notice also known as the first notice mandated by law see irm exh see also schupp v united_states a f t r 2d ria pincite ustc par big_number at big_number e d tex mf stat-21 is an imf computer status continued which confirmed the issuance of a notice_and_demand for payment the attachment to the notice_of_determination reported that the appeals_office had determined that the levy was appropriate because t he proposed levy is not more intrusive than necessary because you did not cooperate with collections regarding the unpaid tax and have not submitted any information necessary to consider any collection alternatives to the proposed levy the attachment also warned mr carothers about the penalty for making frivolous arguments in the tax_court mr carothers timely mailed to this court on date a petition appealing the irs’s determination to proceed with a levy at that time mr carothers resided in oklahoma in his petition mr carothers requested that the irs s top collection process because irs documents furnished to me inform me that no legal assessment is on record continued code indicating that a notice_and_demand was prepared and sent aff’d without published opinion 58_f3d_636 5th cir the petition argued in particular that there is no legal assessment in the absence of the irs’s producing the form 23-c assessment certificate--summary record of assessments reflecting the making of the assessment this position is frivolous see eg cain v commissioner tcmemo_2006_148 92_tcm_27 revrul_2007_21 2007_1_cb_865 and on the contrary an appeals officer does not abuse his discretion when to obtain the verification required by sec_6330 he relies on an irs transcript rather than producing or relying upon a form 23c 118_tc_162 continued on date the commissioner moved for summary_judgment and to impose penalties under sec_6673 arguing that all of mr carothers’s arguments had been frivolous and or groundless and that there is no genuine issue of any material fact for trial so adjudication can occur as a matter of law the commissioner also filed a motion to permit levy on date mr carothers filed a virtually identical response to each of the commissioner’s two motions in those responses mr carothers made various statements to the effect that he has resolved his tax dispute by a settlement in full accomplished he alleges by a mailing he made to henry paulsen secretary of the us treasury and additional recipients internal_revenue_service criminal_investigation_division and j russell george treasury_inspector_general_for_tax_administration tigta mr carothers seems to contend that he has mailed something to the secretary_of_the_treasury called a demand for continued see also 335_f3d_1186 10th cir holding that the computer-generated certificate of assessment satisfied the regulatory requirements 126_tc_237 holding the verification requirement to be met where the appeals officer had secured formal or informal transcripts showing both that the subject taxes were properly assessed and that the taxpayer had been notified of those assessments through issuance of notices of balance due rev’d on other grounds 514_f3d_1119 10th cir we deem that mr carothers has abandoned this frivolous argument because it was not asserted in his response to the commissioner’s motion for summary_judgment set-off of claim and or a private bond for set-off and or an indemnity_bond mr carothers apparently maintains that his mailing has been excepted probably meaning accepted by the secretary_of_the_treasury because there was no return or refusal by any party mentioned above making this matter resolved mr carothers did not submit with his responses any copy of any demand or bond nor any other affidavits or exhibits the authorities he cited are sections through -511 of the uniform commercial code and sec_6863 of the internal_revenue_code after proceedings in this case were reinstituted in date the commissioner filed a status report indicating that none of the issues has become moot and confirming that he still seeks the relief requested in his motions mr carothers filed a status report alleging summarily that he is currently in financial distress for which allegation he provided no evidence but stating that he has learned from previous ill-advised decisions several years ago and acknowledging his duty to file tax returns discussion i the commissioner’s motion for summary_judgment a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment here the commissioner bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr carothers 85_tc_812 79_tc_340 this case can be resolved on the basis of the undisputed facts b collection review procedure sec_6330 generally provides that taxpayers are entitled to administrative and judicial review before the commissioner may collect unpaid tax by way of a levy on the taxpayer’s property administrative review is carried out by way of an appeals_office hearing and if the taxpayer is dissatisfied with the outcome there an appeal of that determination to the tax_court sec_6330 d the pertinent procedures for the administrative cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise any issue relevant to the unpaid tax or proposed collection action at the hearing including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive in the case of a levy to collect an income_tax_liability the basic requirements see sec_6331 d for which the appeals officer obtains verification are the issuance of a notice_of_deficiency see sec_6212 the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice_of_intent_to_levy and of the taxpayer’s right to a hearing sec_6330 sec_6331 a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 c the commissioner’s entitlement to summary_judgment the commissioner has moved for summary_judgment showing that appeals complied with the requirements of sec_6330 and that mr carothers has not raised any non-frivolous reason why the irs should not be allowed to proceed to collect his tax_liability the commissioner’s motion is well founded because most of mr carothers’s contentions are patently frivolous and have been abandoned we discuss only two of his contentions here the making of the assessment in his petition commencing this case mr carothers asserted that no legal assessment is on record this could be a colorable argument if it were factually mr carothers admits he received a notice_of_deficiency regarding his income_tax_liability but he did not petition the court with respect to that notice he therefore had the opportunity to challenge the validity of the underlying tax_liability but declined to do so and accordingly is barred under sec_6330 from challenging in this proceeding the existence or amount of his underlying tax_liability for tax_year see 114_tc_176 in his response to the motion for summary_judgment mr carothers did not repeat his dispute as to the making of the assessment however the verification of compliance with the statutory requirements as to the assessment is an issue in every case under sec_6330 by virtue of the express provisions of sec_6330 and a clough v commissioner tcmemo_2007_106 continued well founded sec_6330 mandates that t he appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met in the case of a levy to collect an income_tax_liability the requirements to be verified include the irs’s timely assessment of the liability sec_6201 sec_6501 putting aside his frivolous contentions about what the commissioner must show to establish the existence of an assessment see note above what mr carothers has shown is that he received an irs letter and transcript indicating that as of the date of the letter there was no assessment against him for however he is unable to support his contention that no assessment has ever been made the irs documents that had been furnished to mr carothers which he believed showed that no legal assessment is on record were the letter and transcript furnished in date in response to his foia request giving information that was current as of that time--ie as of date however that information is irrelevant the irs did not issue its notice_of_deficiency pursuant to sec_6212 until date and the assessment was in fact not made until continued 93_tcm_1170 date a statement by the irs that no legal assessment is on record as of date is irrelevant for the purpose of showing whether an assessment was later made on date the transcript generated after that later date does indeed show an assessment and the zero balances on the earlier transcript do not constitute any irregularity or anomaly that might call that later transcript into question and might prompt a need for extraordinary verification mr carothers’s alleged bond or demand in the virtually identical responses that mr carothers filed on date to the commissioner’s two motions mr carothers argues that he has resolved his tax dispute by submitting to the secretary of the this passage of time between the issuance of the statutory notice and the making of the assessment is accounted for by the fact that the agency was barred by sec_6213 from making any assessment until date at the earliest cf 118_tc_365 ndollar_figure citing 115_tc_35 petitioner has not demonstrated any irregularity in the assessment procedure that would raise a question about the validity of the assessments emphasis added aff’d 329_f3d_1224 11th cir nestor v commissioner t c pincite chief_counsel notice cc-2006- an appeals officer may rely on a form_4340 to verify the validity of an assessment unless the taxpayer can identify an irregularity in the assessment procedure emphasis added where it is alleged that a notice_of_deficiency was not mailed the appeals officer may be required to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list treasury and others a demand for set-off of claim and or a private bond for set-off and or an indemnity_bond however mr carothers failed to provide any explanation or substantiation of this claim rule d provides that where the moving party here the commissioner properly makes and supports a motion for summary_judgment an adverse_party here mr carothers may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or declarations or as otherwise provided in this rule ie interrogatories depositions further affidavits or declarations or other acceptable materials must set forth specific facts showing that there is a genuine dispute for trial rule of the federal rules of evidence provides that a n original writing is required in order to prove its content however mr carothers did not submit with his responses to the commissioner’s motions any copy of any demand or bond nor even any affidavit or other exhibit illuminating his contention instead mr carothers’s response begins and ends with his terse and cryptic description of his alleged submission such unexplained and unsupported allegations are simply not enough to withstand a motion for summary_judgment see rule d moreover to make this argument mr carothers cites two authorities neither of which has any connection here first mr carothers apparently argues that his submission of a private bond for set off constitutes an accord and satisfaction under the uniform commercial code u c c doctrine u c c thru because there was no return or refusal of the demand for setoff by any party mentioned above making this matter resolved however those sections of the u c c as enacted in okla stat ann tit 12a art pt west do not contain any of the terms demand set-off indemnity or bond moreover the u c c has no bearing on this question of federal tax law see bear v commissioner tcmemo_1992_690 64_tcm_1430 citing 287_us_103 aff’d without published opinion 19_f3d_26 9th cir no settlement was effected by this supposed private bond for set off second mr carothers’s reliance on sec_6863 is likewise misplaced sec_6863 entitled stay of collection of jeopardy assessments does include the word bond but its relation to mr carothers’s argument ends there sec_6863 provides for a bond to stay collection in the case of termination assessments and jeopardy assessments under sec_6851 sec_6852 sec_6861 or sec_6862 sec_6863 allows a taxpayer to file a bond to stop the irs from these sections cross-referenced in sec_6863 relate to termination assessments of income_tax sec_6851 termination assessments in case of continued collection activity while the taxpayer is litigating the validity of the underlying assessment and seizure the assessment in mr carothers’s case is not a jeopardy_assessment but is instead a garden-variety assessment of an income_tax deficiency under sec_6213 sec_6863 is thus irrelevant in mr carothers’s case we conclude that there is no genuine issue of material fact requiring a trial and we hold that the commissioner is entitled to the entry of a decision sustaining the determination and proposed levy as a matter of law ii the commissioner’s motion to permit levy sec_6330 sets forth the general_rule that when an administrative hearing is requested to review a proposed levy the levy actions shall be suspended during the administrative hearing and during any judicial appeal however sec_6330 entitled levy upon appeal provides an exception to this general_rule which exception the commissioner may invoke if two conditions are met continued flagrant political_expenditures of sec_501 organizations sec_6852 jeopardy assessments of income estate gift and certain excise_taxes sec_6861 and jeopardy_assessment of taxes other than income estate gift and certain excise_taxes sec_6862 paragraph shall not apply to a levy action while an appeal is pending if a the underlying tax_liability is not at issue in the appeal and b the court determines that the secretary has shown good cause not to suspend the levy as discussed in note above mr carothers is barred under sec_6330 from challenging the existence or amount of his underlying tax_liability for in this proceeding accordingly the first condition that the commissioner must meet to proceed with the levy under sec_6330 the underlying tax_liability is not at issue is satisfied as to the second condition whether the commissioner has shown good cause not to suspend the levy sec_6330 does not include a definition of the term good cause we have previously held that respondent may show good cause that a levy should not be suspended where the taxpayer has used the collection review procedure to espouse frivolous and groundless arguments and otherwise needlessly delay collection 124_tc_189 mr carothers’s use of frivolous and groundless arguments throughout the collection review proceedings see note sec_2 and above is manifestly an attempt to delay collection without justification accordingly we will grant the commissioner’s motion to permit levy iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless the statute grants the court discretion in deciding whether to impose the penalty see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner proposes that we impose such a penalty on mr carothers the bond or demand argument that mr carothers asserted to oppose the commissioner’s motions is certainly frivolous and it was articulated with so little elaboration and so little support of any kind that it seems he must have known that it had no prospect of success however it can be said in favor of mr carothers that his bond or demand argument was first asserted in response to the commissioner’s motion for summary_judgment so that the commissioner was not ever put to the trouble of answering it his case will be resolved without requiring any trial or hearing he abandoned the other frivolous arguments he had asserted at the agency-level hearing see note sec_2 and above and in his petition see note above and it is possible that he was genuinely confused by the date transcript and that he believed albeit wrongly that the transcript indicated that no liability had been properly assessed against him for moreover mr carothers now admits his frivolous positions were ill-advised and he undertakes to file tax returns in compliance with the law we will therefore impose no penalty but we warn mr carothers that if he were to engage in frivolous or dilatory litigation in the future he should not expect leniency from this court to reflect the foregoing an appropriate order and decision will be entered
